Exhibit 99.1 Great Basin Scientific Reports First Quarter 2017 Results Company continues to reduce operating expenses and cash burn • First quarter revenue increased 14% year-over-year • 30% reduction in first quarter total operating expenses compared to fourth quarter • First quarter net income was $21.5 million; non-GAAP net loss improved 27% from the fourth quarter • Stool Bacterial Pathogens Panel under evaluation at over 40 customer sites ahead of anticipated FDA clearance Salt Lake City, May 22, 2017 – Great Basin Scientific, Inc. (OTCQB: GBSN), a molecular diagnostic company, today reported operating results for the first quarter ended March 31, 2017. “We are very pleased with the improvements we made in the first quarter of 2017, as we move from the high-investment menu expansion plan of 2016 to a leaner, growth-focused strategy for 2017,” said Ryan Ashton, co-founder and chief executive officer of Great Basin. “During the first quarter, we recorded revenues from a product suite that included five assays compared to only two assays a year ago. We also shipped and recorded modest revenues for our Stool Bacterial Pathogens Panel (SBPP) on a discounted Investigational Use Only (IUO) basis during the quarter. This was ahead of anticipated U.S. Food and Drug Administrative (FDA) clearance, which we continue to expect to receive in mid-2017.” “The cost-management programs initiated in late 2016 continued to post results in terms of improved operational efficiencies,” Ashton continued. “We are pleased to have reported significant decreases in total operating expenses. We also reported net income for GAAP purposes, and, more importantly, a decrease in non-GAAP net loss for the first quarter of 2017. We expect the restructuring and cost reduction plan we implemented and announced in mid-February will be more fully reflected in our second quarter results, and we continue to work on reducing expenses and refocusing spending toward revenue growth. Further, we believe our simplified capital structure will allow us to substantially reduce our financing, legal and accounting costs, reducing our G&A expenses substantially and have set the third quarter of 2017 as a target for total operating expenses at or below $4.0 million.” First Quarter 2017 Performance • Total revenues for the first quarter of 2017 increased 14% to $830,800 from $731,400 in the first quarter of 2016, and marked the Company’s first quarter recognizing revenues from five assays. Sales of Group B Strep tests increased 82% during the comparable first quarter, primarily due to the addition of new customers, including two large reference laboratories. Sales of C. diff tests declined 5% from the first quarter of 2016 due to reduced patient C. diff infection rates at customer sites, along with the Company’s decision to resign small accounts unlikely to become profitable. The decline in C. diff sales was partially offset by sales of new products. Sales of Shiga toxin-producing E. coli test (STEC) and Staph ID/R Blood Culture Panel (SIDR), which became commercially available in late 2016, increased 47% from the fourth quarter of 2016. Great Basin also recognized revenues in the first quarter from discounted “Investigational Use Only” versions of its new Stool Bacterial Pathogens Panel, in anticipation of FDA clearance in 2017. First quarter 2017 revenues were down 2.5% from the fourth quarter of 2016 due to the impacts of C. diff sales as described above. • Annualized revenue per active instrument (RPAI) was $6,866 in the first quarter of 2017 compared with $6,353 a year ago, representing an 8% improvement. During the quarter, the Company removed analyzers from smaller customer sites that are unlikely to be profitable even with an expanded product menu, resulting in a 5% reduction in installed analyzers to 470. The Company expects a greater focus on RPAI throughout 2017 coinciding with the expansion of its product menu. • Gross margin improved by 16 basis points in the first quarter of 2017 compared with the first quarter of 2016 and by 14 basis points compared to the fourth quarter of 2016. The margin improvement in both cases was primarily due to a change in analyzer depreciation expense, where the Company determined the actual life of analyzers at customer sites was longer than the estimated life used for depreciation purposes. Without this adjustment to depreciation, gross margin in the first quarter of 2017 would have been essentially flat compared to the period a year ago and the fourth quarter. The Company expects greater gross margin improvements in the second half of 2017 as sales volumes increase and it records greater sales volumes from higher-priced products, such as SIDR and SBPP. • Total operating expenses for the first quarter of 2017 were $5,297,800, an 11% decrease from the first quarter of 2016 and a 30% decrease from the fourth quarter of 2016. The Company recorded net decreases in R&D and selling and marketing expenses during the first quarter of 2017, due primarily to the reduction of internal costs associated with the completion of clinical trials and commercial launch of new products and the restructuring and reduction in force we implemented in mid-February. • Net cash used in operations was $4,049,400 for the first quarter of 2017, compared to $8,150,100 in the first quarter a year ago and $7,516,300 in the fourth quarter. The sequential quarterly decrease was primarily due to reduced R&D spending as the Company completed two clinical trials in late 2016 and in the first quarter of 2017. Refer to Table 4 for a reconciliation of non-GAAP loss to net cash used in operations. • Net income for the first quarter of 2017 was $21,503,600 compared with a net loss of $33,652,500 in the first quarter of 2016 and a net loss of $6,171,000 in the fourth quarter of 2016. Non-GAAP net loss of $5,908,300 in the first quarter of 2017 was a 10% improvement over non-GAAP net loss of $6,552,400 in the first quarter of 2016, and a 27% improvement over non-GAAP net loss of $8,040,000 in the fourth quarter of 2016. Refer to Table 3 and its corresponding footnote and the section entitled, “Non-GAAP Financial Measures” for more information on non-cash expenses included in non-GAAP net loss. TABLE 1: Total Operating Expenses TABLE 2: GAAP Net Income (Loss) and Non-GAAP Net Loss Table 2: The table above includes net income (loss) as shown in or derived from quarterly and annual financial statements presented in accordance with generally accepted accounting principles (GAAP). We also show Non-GAAP net loss, which excludes certain non-cash expenses and all items related to our convertible debt and other financing such as interest, extinguishments of debt, and fair value liability gains and losses caused by fluctuations in our stock price. Management believes Non-GAAP net loss is a better indicator of the Company’s core operating performance.See table below for an explanation and reconciliation between GAAP net income(loss) and Non-GAAP net loss.
